Citation Nr: 0324473	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  99-23 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial rating for recurrent 
mechanical low back strain, currently evaluated at 10 
percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from August 1988 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which evaluated the appellant's low 
back disorder at 10 percent.

In light of the fact that the appellant contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

A Travel Board hearing was held in April 2003 at the RO 
before the undersigned, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102 (West 
2002).  A transcript of the hearing testimony has been 
associated with the claims file.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002), became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  The appellant 
and his representative were notified of the provisions of the 
VCAA and VA's obligations thereunder at the Travel Board.  
Transcript (T), p. 10.  In view of this case otherwise 
needing development, written notice will also be provided.

The appellant testified at the Travel Board that he has 
received physical therapy at a VA treatment facility.  T, pp. 
8-9.  The Board notes that there are no VA physical therapy 
records or notes associated with the case file.  VA's duty to 
assist the appellant entails obtaining all VA treatment 
records related to his claim.  38 C.F.R. § 3.159 (2003).  He 
has also testified that his disorder is more disabling that 
it was at the time of his last examination.  Specifically, he 
now reports that he has muscle spasms.

Accordingly, the case is REMANDED for the following:

1.  The RO shall issue a letter to the 
appellant which confirms the VCAA notice 
provided at the Travel Board hearing.  In 
addition to the other required 
information, the letter should 
specifically inform the appellant of the 
evidence already obtained by the RO and 
associated with the claim file (as 
regards the issue of this particular 
appeal) and whether the RO intends to 
obtain any additional information.  
Further, the appellant must be 
specifically informed as to what, if any, 
evidence he is to obtain, and what, if 
any, additional evidence the VA will 
obtain on his behalf.

2.  The RO shall obtain any and all VA 
treatment and physical therapy records 
related to the appellant's low back 
disorder for the period June 2002 to the 
present.

3.  After the development requested above 
is completed, and whether or not records 
are obtained, the veteran should be 
scheduled for a VA physical examination 
to report orthopedic findings.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner for 
review prior to the examination.  It 
should be noted whether there is evidence 
of muscle spasm.  The range of motion 
should also be set forth, with the 
examiner also reporting what would be a 
normal range of motion.

4.  Thereafter, the RO shall again review 
all evidence obtained as a result of this 
action.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative shall be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
If all is in order, then return the case 
to the Board for further appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




